DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of 01 December 2021. Claims 1-20 are pending and have been considered as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 recites the limitation “a general function switch provided at the housing, the general function switch being configured to perform lamp on/off, honking and turn indication”. It is unclear to the Examiner whether the “general function switch” (singular switch) is actually performing all of the functions of the lamp on/off, honking and turn indication all at once (functions to control them all simultaneously) or if the switch can be used to control any of these options (in other words a single switch controls one of the options). The Examiner interprets the claim (based on the specification paragraph [0027] and claim 11) as being used to control one of these options, not all 4 simultaneously. 
	Dependent claims 2-15 are rejected because they are dependent from rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, 16-17 are rejected under 35 U.S.C. 103 as being obvious over by Zhu (US20200409351A1) in view of Ohlarik (US20180181115A1).
	Regarding claim 1, Zhu teaches an integrated manipulation apparatus manipulated by a user when a driving mode is switched from an autonomous driving mode to a manual driving mode (Abstract), the integrated manipulation apparatus comprising: 
	a housing configured to be held by the user in both hands (Zhu, Fig. 5); 
	a chassis function switch provided at the housing, the chassis function switch being configured to perform steering, speed change, acceleration, and braking (Zhu, Fig. 5 and 6, [0044]-[0050] each of push buttons 512A-D may correspond to a control command including acceleration and braking; direction pad an analog sticks may be used to control the direction and travel of the vehicle); 
	a general function switch provided at the housing, the general function switch being configured to perform lamp on/off, honking, and turn indication (Zhu, [0044] 512A-D may correspond to one vehicle control command (honk)); and 
	a deadman switch provided at the housing, the deadman switch being configured to be manipulated by the user (Figs. 5 and 6, [0044]- [0050]; 510A, 510B serve as enable switches), 
	wherein the chassis function switch is further configured to: 
		perform the steering, the speed change, the acceleration, and the braking only when the chassis function switch and the deadman switch are manipulated (Figs. 5 and 6, [0044]-[0050] 510A, 510B may serve as enable switches, Each of the push buttons 512A-D may correspond to one vehicle control command (e.g., accelerate, brake, honk, etc.; Thus, when one of the first switches 512A-D is activated, a corresponding signal output is transmitted to the autonomous vehicle, first vehicle control command is an acceleration command ;first vehicle control command is a brake command associated; “However, the first vehicle control command is not executed at the vehicle unless all of the enable switches are activated at the same time. In other words, in one embodiment, whether all (both) of one or more second switches 510A, 510B are activated at the controller at a same time as the activation of the first switch 512A-D can also be determined based on the controller outputs”); and 
	not perform the steering, the speed change, the acceleration, and the braking when the chassis function switch is manipulated and the deadman switch is not manipulated (Figs. 5 and 6, ([0044]-[0045], In response to determining that all of the one or more second switches are activated at a same time as the activation of the first switch 512A-D, the first vehicle control command may be executed. On the other hand, in response to determining that not all (both) of the one or more second switches are activated at a same time as the activation of the first switch 512A-D, the first vehicle control command is ignored at the vehicle; [0053] one or more enable switches of a controller that is used to remotely control an unmanned or fully automated vehicle. The vehicle control command as indicated by the controller output is ignored at the vehicle unless all of the one or more enable switches of the controller are activated at a same time as the activation of a switch of the controller that corresponds to a substantive vehicle control command). 
	Zhu does not explicitly teach but Ohlarik teaches the specific limitations of a display provided at the housing, the display being configured to visually display information about a manipulated switch (Ohlarik, [0032] FIGS. 2 and 3 are for illustrative purposes only. Other components may be included, such as a power supply, adjustment knobs, channel controls, display screens), wherein the display is configured to provide a warning alarm to the user (Ohlarik, [0032], the display is able to display a warning/alarm to the user).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a remote vehicle controller, as taught by Zhu, a display on the controller, as taught by Ohlarik, as Zhu and Ohlarik are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the display on the remote vehicle controller and predictably applied it to improve the operation safety of the remote vehicle controller in Zhu.

Regarding claim 16, please see the rejection above with regarding claim 1, which is commensurate in scope to claim 16, with claim 1 being drawn to an apparatus and claim 16 being drawn to a corresponding method. 

	Regarding claim 2, Zhu teaches wherein the general function switch is configured to: perform the lamp on/off, the honking, and the turn indication immediately when the general function switch is manipulated irrespective of whether the deadman switch is manipulated ([0045] Under normal operation, whenever a switch of the controller 500 is activated (e.g., depressed, triggered, etc.), a corresponding signal is transmitted to the vehicle. Thus, when one of the first switches 512A-D is activated, a corresponding signal output is transmitted to the autonomous vehicle, and the autonomous vehicle would decode the controller output and determine a corresponding first vehicle control command (e.g., one of accelerate, brake, honk, etc.)).

Regarding claim 17, please see the rejection above with regarding claim 2, which is commensurate in scope to claim 17, with claim 2 being drawn to an apparatus and claim 17 being drawn to a corresponding method. 

	Regarding claim 3, Zhu teaches wherein the housing further comprises: a first grip portion configured to be held by the user in a first hand; a second grip portion configured to be held by the user in a second hand, the second grip portion being spaced apart from the first grip portion; and a switch portion configured to interconnect the first grip portion and the second grip portion, the switch portion including the chassis function switch, the general function switch, the display, and the deadman switch (Zhu, Figs. 5 and 6, [0044]-[0050]).

	Regarding claim 4, Zhu teaches wherein the chassis function switch further comprises: an acceleration button switch and a braking button switch provided at the upper surface of the switch portion in front of the second grip portion, the acceleration button switch and the braking button switch being controlled by pushing the finger (Zhu, Figs. 5 and 6, [0044]- [0050]); 
	Zhu does not explicitly teach but Ohlarik teaches the specific limitations of a steering dial switch provided at an upper surface of the switch portion in front of the first grip portion, the steering dial switch being controlled by rotating a finger (Abstract, (2) a steering wheel for performing left or right turns by the UAV; Fig. 2, [0016]-[0027] Steering input module 320 may include an interface to receive user input from steering wheel 114, in the form of rotational motion. Steering input module 320 may indicate a position of steering wheel 114. The rotational motion of steering wheel 114 caused by an operator may change positions of electrical contacts for an integrated circuit in steering input module 320 that indicate a position of steering wheel 114); 
	and a speed change slide switch provided at a front surface of the switch portion, the speed change slide switch being controlled by pushing or pulling the finger (Abstract, (1)a speed trigger for controlling a linear speed of the UAV, Fig. 2, [0016]-[0027] speed trigger 112, [0020] Speed trigger 112 may be moved (e.g., by an operator) back and forth in a direction as shown in FIG. 2 to provide forward and reverse speed commands. “Forward” and “reverse” may be relative to a default “nose” or front of UAV 120 (such as nose indicator 602 of FIG. 6) and generally at a constant altitude. Speed trigger 112 may take the form of a lever, scrolling wheel, or any other mechanism that accepts bi-directional input. According to an implementation, speed trigger 112 may include a default neutral position. Squeezing speed trigger 112 from the neutral position may indicate an increasing degree of speed in one direction (e.g., forward). Pushing speed trigger 112 away from the neutral position may indicate an increasing degree of speed in another direction (e.g., reverse)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a remote vehicle controller, as taught by Zhu, a display on the controller, as taught by Ohlarik, as Zhu and Ohlarik are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the display on the remote vehicle controller and predictably applied it to improve the operation safety of the remote vehicle controller in Zhu.

	Regarding claim 5, Zhu teaches the acceleration button switch and brake button are identical in manipulation manner ([0014] the first vehicle control command is an acceleration command, [0050] when the first vehicle control command is a brake command, [0045] first switch 512A-D, Figs. 5 and 6, [0044]- [0050], Each of the push buttons 512A-D may correspond to one vehicle control command (e.g., accelerate, brake, honk, etc). Zhu does not explicitly teach but Ohlarik teaches steering dial switch and speed change slide switch (Abstract, (1)a speed trigger for controlling a linear speed of the UAV, Fig. 2, [0016]- [0027]). The steering dial switch, the acceleration button switch, and the speed change slide switch are different in manipulation manner in order to prevent unintentional manipulation. 	
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a remote vehicle controller, as taught by Zhu, a display on the controller, as taught by Ohlarik, as Zhu and Ohlarik are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the display on the remote vehicle controller and predictably applied it to improve the operation safety of the remote vehicle controller in Zhu.
	Regarding claim 7, Zhu does not explicitly teach but Ohlarik teaches wherein the steering dial switch is provided with a power handle that is configured to allow the user to rotate the steering dial switch using a small force (Ohlarik [0027]-[0028] the integrated circuit is [0032], Other components may be included, such as a power supply, adjustment knobs, channel controls, display screens, the rotational motion of steering wheel 114 caused by an operator may change positions of electrical contacts for an integrated circuit in steering input module 320 that indicate a position of steering wheel 114. When the rotational motion changes electrical contacts for the integrated circuit, steering input module 320 provides corresponding electrical signals to communication interface 340).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a remote vehicle controller, as taught by Zhu, a display on the controller, as taught by Ohlarik, as Zhu and Ohlarik are directed to vehicle control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the display on the remote vehicle controller and predictably applied it to improve the operation safety of the remote vehicle controller in Zhu.

Regarding claim 8, Zhu teaches wherein the acceleration button switch and the braking button switch are installed parallel to each other while being inclined at a predetermined angle in a longitudinal direction of the second grip portion so as to be easily manipulated using a thumb of the second hand (Figs. 5 and 6, [0044]-[0050] Each of the push buttons 512A-D may correspond to one vehicle control command (e.g., accelerate, brake, honk, etc.),).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over by Zhu (US20200409351A1) in view of Ohlarik (US20180181115A1) in view of Bong (KR 20180000268U machine translation).
	Zhu as modified by Ohlarik teaches a printed circuit board (PCB) fixedly installed at the housing to face the permanent magnet, wherein the PCB is configured to generate one of a signal related to steering, a signal related to acceleration, a signal related to braking, or a signal related to speed change (Ohlarik [0027]-[0028] the rotational motion of steering wheel 114 caused by an operator may change positions of electrical contacts for an integrated circuit in steering input module 320 that indicate a position of steering wheel 114. When the rotational motion changes electrical contacts for the integrated circuit, steering input module 320 provides corresponding electrical signals to communication interface 340). 
	While Zhu as modified by Ohlarik does not explicitly teach but Bong teaches a permanent magnet coupled to a switch and the signal is generated through a change in magnetic flux based on a change in position of the permanent magnet (A dial type switching apparatus of the vehicle, wherein: the dial type switching apparatus comprises the detection sensor which is arranged to be separated from the prescribed distance according to the outer periphery; and senses the magnetic flux change according to the differential of distance between multiple protrusion steps and depressions and the magnet in the rotation knob, in which the depression caving in between the protrusion step of multiple protrusion steps and multiples protruded to the outward of diameter direction is arranged alternatively to circularity the magnet which is arranged in the outside of the rotation knob to be separated from the prescribed distance and rotation of the rotation knob).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a remote vehicle controller, as taught by Zhu as modified by Ohlarik, generating a signal through a change in magnetic flux based on a change in position of the permanent magnet, as taught by Bong, as Zhu, Ohlarik, and Bong are directed to control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using generating a signal through a change in magnetic flux based on a change in position of the permanent magnet and predictably applied it to reduce the cost of the product and to improve reliability of the product in the remote vehicle controller in Zhu as modified by Ohlarik.

Claims 9-10 are rejected under 35 U.S.C. 103 as being obvious over by Zhu (US20200409351A1) in view of Ohlarik (US20180181115A1) in view of Pierre (US 6418362).

	Regarding claim 9, while Zhu as modified by Ohlarik does not explicitly teach but Pierre teaches that wherein the acceleration button switch and the braking button switch are different in width and length from each other in order to prevent unintentional manipulation (Claim 4 wherein said user input mechanism includes a plurality of buttons, and each button is of a different shape. The input buttons 26 illustrated are shown as substantially round-shaped buttons. However, the actual shape of the button 26 can vary to distinguish one input button 26 from another. For example, if there are three input buttons 26, each of the input buttons 26 could be one of a circle, a square, and a triangle. The actual shape of the input button 26 is not limited to these shapes but can be practically any shape that would fit in the same relative space as those input buttons 26 illustrated. For example, there may be a telephone shape, a magnifying glass shape, an hourglass shape, etc., depending on the function of the input button 26 and the desire to differentiate. Because a driver cannot generally see the backside of the steering wheel 10, the different shapes serve as an aid in determining which input button 26 the driver has their finger on at any one time. Using their sense of feel, the driver can distinguish each of the input button 26 shapes, thus instantly knowing which input button 26 they are about to press. In addition, the modified grip 20 can include depressions or valleys (not shown) leading from the palm support 22 to the input buttons 26. The depressions are designed to cradle each finger and guide the finger to the input buttons 26).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a remote vehicle controller, as taught by Zhu as modified by Ohlarik, switches/buttons with different shapes, as taught by Pierre, as Zhu, Ohlarik and Pierre are directed to control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using switches/buttons with different shape and predictably applied it to reduce the cost of the product and to distinguish one input button from another in the remote vehicle controller in Zhu as modified by Ohlarik.

	Regarding claim 10, while Zhu as modified by Ohlarik does not explicitly teach but Pierre teaches that wherein the acceleration button switch and the braking button switch are configured to form a different embossed surface from each other in order to prevent unintentional manipulation (Claim 5 wherein said user input mechanism includes a plurality of buttons, and each button has a differentiating surface).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a remote vehicle controller, as taught by Zhu as modified by Ohlarik, input switches/buttons with different surfaces, as taught by Pierre, as Zhu, Ohlarik and Pierre are directed to control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using switches/buttons with different shape and predictably applied it to reduce the cost of the product and to distinguish one input button from another in the remote vehicle controller in Zhu as modified by Ohlarik.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being obvious over by Zhu (US20200409351A1) in view of Ohlarik (US 20180181115A1) and further in view of an official notice.

	Regarding claim 11, while Zhu as modified by Ohlarik teaches a left/right switch at the front surface of the switch portion (Ohlarik, Abstract, a steering wheel for performing left or right turns by the UAV; Fig. 2, [0016]-[0027]), Zhu as modified by Ohlarik does not explicitly teach an emergency light switch and a honking switch, a headlamp switch and a fog lamp switch.
but the Examine takes an official notice that one of ordinary skill in the art will understand that an emergency light switch, a honking switch, a headlamp switch, and a fog lamp switch are known switches used to control known vehicle components, and thus would be known switches to be provided on a vehicle remote controller. 
	Zhu as modified by Ohlarik as modified as the official notice discloses the claimed invention except placements of such switches. It would have been an obvious matter of design choice to place a place a switch at a specific location on a remote controller since applicant has not disclosed that placements solve any stated problem or is for any particular purpose. 

	Regarding claim 12, Zhu as modified by Ohlarik as modified as the official notice discloses the claimed invention as discussed above with respect to claim 11 except the specific placements of switches on the remote control. It would have been an obvious matter of design choice to place a place a switch at a specific location on a remote controller since applicant has not disclosed that placements solve any stated problem or is for any particular purpose. 
Regarding claim 15, Zhu as modified by Ohlarik as modified as the official notice discloses the claimed invention as discussed above with respect to claim 11 except the specific placements of display and switches on the remote control. It would have been an obvious matter of design choice to place a place a display or switch at a specific location on a remote controller since applicant has not disclosed that placements solve any stated problem or is for any particular purpose. 

	Claims 13-14 are rejected under 35 U.S.C. 103 as being obvious over by Zhu (US20200409351A1) in view of Ohlarik (US 20180181115A1) in view of an official notice and in view of Pierre (US 6418362 B).

	Regarding claim 13, Zhu as modified by Ohlarik as modified as the official notice does not explicitly teach but Pierre wherein in order to prevent unintentional manipulation of the left turn signal switch and the deadman switch, the left turn signal switch is installed to be inclined at a predetermined angle relative to an installation angle of the deadman switch. (Claim 4 wherein said user input mechanism includes a plurality of buttons, and each button is of a different shape. The input buttons 26 illustrated are shown as substantially round-shaped buttons. However, the actual shape of the button 26 can vary to distinguish one input button 26 from another. For example, if there are three input buttons 26, each of the input buttons 26 could be one of a circle, a square, and a triangle. The actual shape of the input button 26 is not limited to these shapes but can be practically any shape that would fit in the same relative space as those input buttons 26 illustrated. For example, there may be a telephone shape, a magnifying glass shape, an hourglass shape, etc., depending on the function of the input button 26 and the desire to differentiate. Because a driver cannot generally see the backside of the steering wheel 10, the different shapes serve as an aid in determining which input button 26 the driver has their finger on at any one time. Using their sense of feel, the driver can distinguish each of the input button 26 shapes, thus instantly knowing which input button 26 they are about to press. In addition, the modified grip 20 can include depressions or valleys (not shown) leading from the palm support 22 to the input buttons 26. The depressions are designed to cradle each finger and guide the finger to the input buttons 26).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a remote vehicle controller, as taught by Zhu as modified by Ohlarik as modified by official notice, switches/buttons with different shapes, as taught by Pierre, as Zhu, Ohlarik and Pierre are directed to control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using switches/buttons with different shape and predictably applied it to reduce the cost of the product and to distinguish one input button from another in the remote vehicle controller in Zhu as modified by Ohlarik.
	
	Regarding claim 14, Zhu as modified by Ohlarik as modified as the official notice does not explicitly teach but Pierre teaches wherein the left turn signal and the deadman switch are configured to form a different embossed surface from each other in order to prevent unintentional manipulation (claim 5, wherein said user input mechanism includes a plurality of buttons, and each button has a differentiating surface).
	 It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a remote vehicle controller, as taught by Zhu as modified by Ohlarik, input switches/buttons with different surfaces, as taught by Pierre, as Zhu, Ohlarik and Pierre are directed to control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using switches/buttons with different shape and predictably applied it to reduce the cost of the product and to distinguish one input button from another in the remote vehicle controller in Zhu as modified by Ohlarik.


Claim 18 is rejected under 35 U.S.C. 103 as being obvious over by Zhu (US20200409351A1) in view of Ohlarik (US20180181115A1) in view of Jo (KR 100292875 B1 machine translation).
	Regarding claim 18, while Zhu as modified by Ohlarik teaches wherein the control method further comprises: generating a signal of the acceleration button switch and a signal of the braking button switch simultaneously (Figs. 5 and 6, [0044]-[0050]), Zhu as modified by Ohlarik does not explicitly teaches but Jo teaches the limitation of when the signal of the acceleration button switch and the signal of the braking button switch are simultaneously generated, processing, by a printed circuit board (PCB), the signal of the braking button switch earlier than the signal of the acceleration button switch (abstract, the simultaneous operating of the brake pedal and the accelerator pedal through logic gate, and therefore if the brake pedal and accelerator pedal are simultaneously operated, an accelerating signal(40) isn't output from the operated accelerator pedal. The E.C.U makes a NOT signal of the brake pedal using NOT gate and AND gate inputting the signal of accelerator pedal recognize each operation of pedals, and makes the brake pedal brake the vehicle and the accelerator pedal not accelerate the vehicle by making the accelerating signal not output when the brake pedal and accelerator pedal is simultaneously operated).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a remote vehicle controller, as taught by Zhu as modified by Ohlarik, processing the signal of the braking button switch earlier than the signal of the acceleration button switch, as taught by Jo, as Zhu, Ohlarik and Jo are directed to control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility processing the signal of the braking button switch earlier than the signal of the acceleration button switch and predictably applied it to avoid an accident in the remote vehicle controller in Zhu as modified by Ohlarik.

Claims 19-20 are rejected under 35 U.S.C. 103 as being obvious over by Zhu (US 20200409351 A1) in view of Ohlarik (US 20180181115 A1) and further in view of Naohiko (JP H07-52674 B2 machine translation).

Regarding claim 19, Zhu as modified by Ohlarik does not explicitly teaches but Naohiko teaches the limitation of when a signal of a transmission gear indicating that a driving direction of a vehicle is changed is generated and a signal of the braking button switch is not generated while the vehicle drives, generating, by a printed circuit board (PCB), a signal for forcibly finishing driving of the vehicle and providing, by the display, an alarm requesting the user to check the transmission gear (Figure 15, steps 34, 38-40. step 34, the brake pedal is not depressed. when switching and traveling, etc., shift from the R position to the D position. The voice alert “Step on the brake” is issued). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a remote vehicle controller, as taught by Zhu as modified by Ohlarik, issuing an warning when generating a signal indicating that the driving direction of a vehicle is changed but not generating a braking signal, as taught by Naohiko, as Zhu, Ohlarik and Naohiko are directed to control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of generating an alarm to improve the safety in the remote vehicle controller in Zhu as modified by Ohlarik.

	Regarding claim 20, Zhu as modified by Ohlarik does not explicitly teaches but Naohiko teaches wherein the signal of the transmission gear includes one of an R-gear signal generated in a state in which a current transmission gear is D or a D-gear signal generated in a state in which the current transmission gear is R (Figure 15, steps 34, 38-40. step 34, ff the brake pedal is not depressed. when switching and traveling, etc., shift from the R position to the D position. The voice alert “Step on the brake” is issued).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a remote vehicle controller, as taught by Zhu as modified by Ohlarik, issuing an warning when generating a signal indicating that the driving direction of a vehicle is changed but not generating a braking signal, as taught by Naohiko, as Zhu, Ohlarik and Naohiko are directed to control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of generating an alarm to improve the safety in the remote vehicle controller in Zhu as modified by Ohlarik.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100. 

/J.W./         Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666